Cite as 2014 Ark. App. 397

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-769


MICHAEL D. LANGEL                                 Opinion Delivered   June 18, 2014
                               APPELLANT
                                                  APPEAL FROM THE GRANT
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 27CR-2009-92-1]

STATE OF ARKANSAS                                 HONORABLE CHRIS E WILLIAMS,
                                  APPELLEE        JUDGE

                                                  AFFIRMED; MOTION GRANTED


                              DAVID M. GLOVER, Judge


       This is a no-merit appeal from the revocation of Michael Langel’s probation. In July

2010, Langel entered a negotiated plea of guilty to possession of cocaine and was sentenced

to five years’ probation. Conditions of Langel’s probation included not committing an offense

punishable by imprisonment; not using, selling, distributing, or possessing any illegal

controlled substance; reporting to his probation officer; and paying fines and fees associated

with his probation. A probation-violation petition was originally filed in February 2013 and

then amended in May 2013; it asserted that Langel had violated the conditions of his

probation by testing positive for marijuana on three occasions and cocaine on one occasion,

by failing to report to his probation officer, and by failing to pay his fines and fees. After a

hearing, the trial court found that Langel had violated the terms and conditions of his

probation by testing positive for illegal drugs and by not paying his fines and fees and revoked
                                  Cite as 2014 Ark. App. 397

his probation, sentencing Langel to ten years in prison.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, Langel’s counsel has filed a motion to

withdraw on the grounds that the appeal is wholly without merit. Counsel’s motion was

accompanied by a brief referring to everything in the record that might arguably support an

appeal, including a list of all rulings adverse to Langel made by the trial court on all objections,

motions, and requests made by either party, with an explanation as to why each adverse ruling

is not a meritorious ground for reversal. The clerk of this court furnished Langel with a copy

of his counsel’s brief and notified him of his right to file pro se points; Langel has filed points.

       In revocation proceedings, the State has the burden of proving by a preponderance of

the evidence that the appellant violated the terms of his probation; this court will not reverse

a trial court’s decision to revoke unless it is clearly against the preponderance of the evidence.

Stockton v. State, 2014 Ark. App. 300. The State need only show that the appellant

committed one violation in order to sustain a revocation. See Brock v. State, 70 Ark. App.

107, 14 S.W.3d 908 (2000). The appellate courts defer to the trial court’s superior position

to determine credibility and the weight to be accorded testimony. Stockton, supra.

       In the present case, April Dorn, a probation and parole office for the Arkansas

Department of Community Correction, testified that Langel had tested positive for marijuana

on three occasions and cocaine on one occasion while on probation. Additionally, Langel,

in his own testimony at the revocation hearing, admitted that he had begun using cocaine and

marijuana again because he “had the wrong people.” This admission alone constitutes


                                                 2
                                  Cite as 2014 Ark. App. 397

sufficient evidence to support the revocation of Langel’s probation. Because Langel’s use of

illegal drugs constitutes a basis for revoking his probation, and the State is only required to

prove one violation to sustain the revocation, it is unnecessary to discuss Langel’s failure to

pay fines and fees as a basis for revocation.

       There was only one other ruling adverse to Langel, although it was not based on an

objection, motion, or request made by either the prosecutor or Langel’s counsel; rather, it was

an adverse ruling from the trial court’s own interjection that a line of questioning was not

relevant. During his testimony, Langel stated that he was attending a program for substance

abuse; the trial court interrupted and asked why that was relevant, as Langel had not been

charged with failure to report to a substance-abuse program. Langel’s counsel responded that

Langel had been charged with testing positive for drugs; the trial court stated that testing

positive for drugs had nothing to do with whether Langel was going to the substance-abuse

clinic. Counsel asked if it was not relevant whether Langel was seeking treatment for the

illegal drug use that was the basis for the revocation petition, and the trial court stated that it

did not see anything relevant about it. The trial court was correct—the alleged probation

violation was for using illegal drugs, not whether Langel was seeking treatment for his drug

use; therefore, testimony about Langel’s substance-abuse program was not relevant to the issue

of whether he had tested positive for illegal drugs.

       Langel has also filed pro se points. As discussed above, there is sufficient evidence to

support the revocation of Langel’s probation. All of Langel’s other pro se points were not

raised to the trial court; therefore, they are not preserved for appellate review. Jordan v. State,


                                                3
                                Cite as 2014 Ark. App. 397

327 Ark. 117, 939 S.W.2d 255 (1997).

       From a review of the record and the brief presented to this court, Langel’s counsel has

complied with the requirements of Rule 4-3(k) of the Rules of the Arkansas Supreme Court

and Court of Appeals. Langel’s revocation is affirmed, and counsel’s motion to be relieved

is granted.

       Affirmed; motion granted.

       GRUBER and WHITEAKER, JJ., agree.

       Philip C. Wilson, for appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                              4